      Case 1:19-cv-09674-JMF-KNF Document 121 Filed 07/23/21 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
DINO ANTOLINI,                                                         :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   19-CV-9674 (JMF) (KNF)
                  -v-                                                  :
                                                                       :        AMENDED
BRAD THURMAN and 33 BRE INC.,                                          :   OPINION AND ORDER
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Plaintiff Dino Antolini, who requires a wheelchair for mobility, brings claims against

Defendants Brad Thurman and 33 BRE Inc. for alleged violations of the Title III of the

Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12181 et seq.; the New York State

Human Rights Law (“NYSHRL”), N.Y. Exec. Law § 290 et seq.; and the New York City Human

Rights Law (“NYCHRL”), N.Y.C Admin. Code § 8-101 et seq. 1 In particular, he alleges that a

commercial property located at 82-88 Fulton Street in Manhattan (“82-88 Fulton”) — allegedly

owned, leased, or operated by Defendants — is inaccessible to him and others in wheelchairs.

See ECF No. 1 (“Compl.”), ¶¶ 5-6, 13, 15; ECF No. 114-2 (“Antolini Decl.”), ¶ 4. Defendants

now move, pursuant to Rule 56 of the Federal Rules of Civil Procedure, for summary judgment.

For the reasons that follow, their motion is GRANTED.




1
       A third Defendant, Harold Thurman, passed away on November 3, 2020. See ECF No.
112. On March 30, 2021, pursuant to Rule 25(a)(1) of the Federal Rules of Civil Procedure, the
Court dismissed all claims against him and all counterclaims brought by him. ECF No. 117.
     Case 1:19-cv-09674-JMF-KNF Document 121 Filed 07/23/21 Page 2 of 14




                             APPLICABLE LEGAL STANDARDS

       The Court begins with a summary of the applicable legal standards — under the ADA

and with respect to motions for summary judgment.

A. Title III of the ADA

       Antolini’s claims under Title III of the ADA require him to establish that (1) he is

disabled within the meaning of the ADA; (2) Defendants own, lease, or operate a place of public

accommodation; and (3) Defendants discriminated against him within the meaning of the ADA.

Roberts v. Royal Atl. Corp., 542 F.3d 363, 368 (2d Cir. 2008). The relevant standard for the

third prong of this analysis depends in the first instance on whether the facility at issue has been

“altered in a manner that affects or could affect its usability.” Id. at 369 (internal quotation

marks omitted). That, in turn, requires “a fact-specific inquiry centered on a broad application of

the concept of usability.” Rosa v. 600 Broadway Partners, LLC, 175 F. Supp. 3d 191, 206

(S.D.N.Y. 2016) (internal quotation marks omitted). In particular, the Second Circuit has

instructed courts to consider a number of factors, including: (1) the overall cost of the

modification relative to the size (physical and financial) of the facility or relevant part thereof;

(2) the scope of the modification (including what portion of the facility or relevant part thereof

was modified); (3) the reason for the modification (including whether the goal is maintenance or

improvement, and whether it is to change the purpose or function of the facility); and (4) whether

the modification affects only the facility’s surfaces or also structural attachments and fixtures

that are part of the realty. See Roberts, 542 F.3d at 370. The plaintiff bears an “initial burden of

production,” which is fulfilled “by identifying a modification to a facility and by making a

facially plausible demonstration that the modification is an alteration under the ADA.” Id. at




                                                   2
     Case 1:19-cv-09674-JMF-KNF Document 121 Filed 07/23/21 Page 3 of 14




371. If a plaintiff meets that burden, “[t]he defendant then bears the burden of persuasion to

establish that the modification is in fact not an alteration.” Id.

       In the absence of an “alteration,” a defendant still discriminates within the meaning of

Title III “if it fails to remove any existing barriers to accessibility where such removal ‘is readily

achievable,’” id. at 369 (quoting 42 U.S.C. § 12182(b)(2)(A)(iv)), i.e., is “easily accomplishable

and able to be carried out without much difficulty or expense,” 42 U.S.C. § 12181(9). To

succeed, a plaintiff must fulfill an initial burden of “articulat[ing] a plausible proposal for barrier

removal, the costs of which, facially, do not clearly exceed its benefits.” Roberts, 542 F.3d at

373 (internal quotation marks omitted). “Neither the [cost-benefit] estimates nor the proposal”

submitted by a plaintiff, however, “are required to be exact or detailed.” Id. Assuming the

plaintiff makes this showing, the burden then shifts to the defendant to “establish[] that the costs

of a plaintiff’s proposal would in fact exceed the benefits.” Id.

       If alterations have been made to the property (after January 26, 1992), the ADA requires

more of defendants. In such cases, a defendant discriminates if the altered areas “are not made

readily accessible ‘to the maximum extent feasible.’” Id. at 369 (quoting 42 U.S.C.

§ 12183(a)(2)); see also 28 C.F.R. § 36.402(a)(1) (“Any alteration to a place of public

accommodation or a commercial facility, after January 26, 1992, shall be made so as to ensure

that, to the maximum extent feasible, the altered portions of the facility are readily accessible to

and usable by individuals with disabilities . . . .”). More specifically, the plaintiff bears an

“initial burden of production [to] identify[] some manner in which the alteration could be, or

could have been, made ‘readily accessible [to] and usable by individuals with disabilities,

including individuals who use wheelchairs.’” Roberts, 542 F.3d at 372 (quoting 42 U.S.C.

§ 12183(a)(2)). The burden then shifts to the defendant to “persuad[e] the factfinder that the




                                                   3
     Case 1:19-cv-09674-JMF-KNF Document 121 Filed 07/23/21 Page 4 of 14




plaintiff’s proposal would be ‘virtually impossible’ in light of the ‘nature of the facility.’ Id.

(quoting 28 C.F.R. § 36.402).

B. Summary Judgment

       Summary judgment is appropriate when the record demonstrates that there are no genuine

disputes as to any material facts and that one party is entitled to judgment as a matter of law. See

Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). A genuine dispute of

material fact exists “if the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The moving

party bears the initial burden of informing the Court of the basis for its motion and identifying

those portions of the pleadings, depositions, answers to interrogatories, and admissions on file,

that demonstrate the absence of a genuine dispute regarding any material fact. See Celotex, 477

U.S. at 323; Fed. R. Civ. P. 56(c). In ruling on a motion for summary judgment, all evidence

must be viewed in the light most favorable to the non-moving party, Overton v. N.Y. State Div. of

Mil. & Naval Affs., 373 F.3d 83, 89 (2d Cir. 2004), and the Court must “resolve all ambiguities

and draw all permissible factual inferences in favor of the party against whom summary

judgment is sought,” Sec. Ins. Co. of Hartford v. Old Dominion Freight Line, Inc., 391 F.3d 77,

83 (2d Cir. 2004).

                                           DISCUSSION

       82-88 Fulton is a commercial property with a handful of stores that are accessible from

the street only by way of stairs. See ECF No. 106-3 (“Pl.’s 56.1 Counter-Stmt.”), ¶¶ 17-19; see

also Compl. ¶¶ 12-16. Antolini raises two distinct sets of claims with respect to the property.

First, in the Complaint and on summary judgment, he alleges that the failure to provide a means

of access to the stores other than the stairs violates his rights under the ADA. See Compl. ¶¶ 13,




                                                  4
     Case 1:19-cv-09674-JMF-KNF Document 121 Filed 07/23/21 Page 5 of 14




15. Second, in his summary judgment opposition papers, he raises a slew of objections under the

ADA to the interior of 82-88 Fulton’s retail spaces. See ECF No. 106 (“Pl.’s Opp’n), at 14-15;

see also ECF No. 106-1 (“Chen Interior Report”). The Court will address each set of claims in

turn and then briefly address Antolini’s claims under the NYSHRL and the NYCHRL.

A. Antolini’s ADA Claim Regarding 82-88 Fulton’s Exterior

       With respect to to 82-88 Fulton’s exterior, Antolini does not point to any modifications

that could qualify as “alterations” for purposes of 42 U.S.C. § 12183. 2 Accordingly, as noted

above, he has a threshold burden under the ADA to “articulate a plausible proposal for barrier

removal, the costs of which, facially, do not clearly exceed its benefits.” Roberts, 542 F.3d at

373 (internal quotation marks omitted). He fails to carry that burden.

       Antolini concedes that it is infeasible to provide access to 82-88 Fulton by way of a ramp.

See ECF No. 106-2 (“Chen Exterior Report”), at 2; see also ECF No. 98-5. Instead, relying

primarily on a report from his retained expert, Billy Chen, he proposes the installation of two

handicap lifts to provide access to the property. See Chen Exterior Report 2. But Chen’s

proposal is shockingly short on details. Indeed, the entirety of his proposal is as follows:

       The best case solution would be to create two different sets of handicap accessible
       lifts. One for the left side of the building and one for the right side of the building
       along Fulton Street. The lift could be installed within the building’s envelope,
       taking over some retail space. The amount of space required would be dependent
       on how the lift is design [sic] and oriented.



2
        Antolini does state in his opposition brief that Defendants performed $84,000 worth of
“exterior work” in 2013, but he fails to specify the nature of that work. Pl.’s Opp’n 5. His
exhibits — which are unindexed — reveal a project involving “[s]tructural repairs of sidewalk
slab” that cost an estimated $84,000, ECF No. 106-4, at 7, but there is no evidence that it or any
other modification pertained to the external stairs or other related external areas. Moreover, as
Defendants’ expert notes, all of the relevant permit applications were for “Type 2” alterations,
which are meant for “work not affecting use, egress[,] or occupancy.” ECF No. 109, ¶ 5
(emphasis added).



                                                 5
     Case 1:19-cv-09674-JMF-KNF Document 121 Filed 07/23/21 Page 6 of 14




Chen Exterior Report 2. Along with Chen’s report, Antolini submits a document with ten

photographs of other buildings with handicap accessible lifts, as well as a list of features of a lift

that appears to have been drafted for commercial marketing purposes. ECF No. 106-6. 3 Neither

he nor Chen provides any architectural renderings of how or where the lifts could be installed at

82-88 Fulton, let alone “how the lift[s]” could be “design[ed]” or “orient[ed]” in a way that

would be feasible. Chen Exterior Report 2. That is true even though Chen himself

acknowledges that his proposal has at least one “drawback” — namely, without conducting an

interior survey of one specific storefront, a spa, “there is no way to tell if the lift will be able to

provide access to the rest of the [s]pa space.” Id.

        These submissions, even taken together, do not satisfy Antolini’s threshold burden of

plausibly stating a remediation proposal “the costs of which, facially, do not clearly exceed its

benefits.” Roberts, 542 F.3d at 373 (internal quotation marks omitted). For starters, neither

Chen nor Antolini provides any detail on the location of the proposed lifts apart from Chen’s

perfunctory description that one would be on the “left side” and the other would be on the “right

side,” within the property’s “envelope.” Chen Exterior Report 2. (Revealingly, Defendants’

expert was completely unable to discern the “implied location” of at least one of the proposed

lifts. ECF No. 98-5.) Nor do Antolini’s submissions make clear how much retail space would


3
        The Court granted Antolini leave to file a sur-reply but stressed that it would consider the
sur-reply “only to the extent that it responds to arguments made for the first time in Defendants’
reply papers.” ECF No. 111. In conjunction with the sur-reply, Antolini submitted a
supplemental declaration from Chen. See ECF No. 114-3 (“Chen Supplemental Decl.”). The
Court declines to consider Chen’s supplemental declaration in evaluating whether Antolini has
satisfied his threshold burden, as Defendants raised his inability to do so in their opening brief,
see ECF No. 102, at 8, 10-13, and did not raise any new arguments on that score in their reply.
In any event, the two new details in Chen’s supplemental declaration — that installing the lifts
would cost “in the range of approximately $100,000 to $200,000” (figures for which he provides
no basis) and that a specific model of lift would occupy approximately one hundred square feet,
see Chen Supplemental Decl. ¶¶ 10-14 — would not affect the Court’s bottom-line conclusion.



                                                    6
     Case 1:19-cv-09674-JMF-KNF Document 121 Filed 07/23/21 Page 7 of 14




be taken up by the lifts, except to say that they would take over “some.” Chen Exterior Report 2.

And Antolini’s “designs”— to the extent they can even be called that, see ECF No. 106-6 — are

woefully incomplete and provide no indication of how, or even if, such lifts could be installed at

82-88 Fulton, let alone whether they would provide access to all of the retail establishments at

the property. See Range v. 230 W. 41st St. LLC, No. 17-CV-149 (LAP), 2020 WL 3034800, at

*6 (S.D.N.Y. June 5, 2020) (holding that three of the plaintiff’s proposals failed to meet his

prima facie burden of suggesting a plausible plan because he “provide[d] virtually no

information regarding” two of the proposals and provided “incomplete” and “in some respects

erroneous” architectural designs with respect to the third).

       On top of that, Antolini also fails to include any discussion of the costs of the proposed

lifts in his initial opposition papers. In response to this objection, he points to case law

suggesting that when a proposed “project is a ‘plausible, simple’ remedy,” a plaintiff can meet

his or her prima facie burden without providing a cost estimate. Id. (quoting Celeste v. E.

Meadow Union Free Sch. Dist., 373 F. App’x 85, 88 (2d Cir. 2010) (summary order)) (finding

that a plaintiff’s proposal to reopen a second entrance by removing sheetrock that had been

installed to block the entry was enough to withstand defendants’ summary judgment motion even

though the plaintiff had failed to provide a cost estimate); see Pl.’s Opp’n 17-18. Antolini’s

proposal — installing two potentially customized handicap accessible lifts in unspecified

locations and taking up an unspecified amount of retail space — goes beyond the “plausible,

simple” kind of remedy for which the cost estimates are not necessarily required. See Range,

2020 WL 3034800, at *6 (“Unlike removing sheetrock from a doorway, installing ramps and

raising sidewalk are not ‘simple,’ ‘de minimis’ solutions that appear facially plausible and cost-

effective.” (quoting Celeste, 373 F. App’x at 88)).




                                                  7
     Case 1:19-cv-09674-JMF-KNF Document 121 Filed 07/23/21 Page 8 of 14




        In arguing that his lift proposal is readily achievable, Antolini relies heavily on the fact

that Defendants, earlier in the litigation, “waive[d] . . . any and all defenses relating to a financial

inability to remediate.” ECF No. 46. More specifically, he argues that “finances, no matter any

cost of repairs, are not at issue” in this case and, thus, that “a large portion of the ‘readily

achievable’ analysis” is obviated. Pl.’s Opp’n 7-8. But this argument misunderstands the nature

and import of Defendants’ waiver; there are other factors — including other financial factors —

relevant to the “readily achievable” inquiry apart from Defendants’ ability to pay. See Lopez v.

Clair, No. 14-CV-2145 (LAB) (DHB), 2016 WL 4625510, at *3 (S.D. Cal. Sept. 6, 2016)

(“[C]ost and burden remain relevant considerations here, even if their impact on the . . .

[d]efendants’ finances is not.”); Panzica v. Mas-Maz, Inc., No. 05-CV-2595 (ARL), 2007 WL

1732123, at *9 (E.D.N.Y. June 11, 2007) (“While the plaintiff correctly contends that the

defendants are precluded from asserting cost as a defense, wholly absent from the plaintiff’s

submission is any analysis of the feasibility or difficulty of the suggested modifications or their

impact upon the [facility’s] business operation.”); see also 42 U.S.C. § 12181(9) (listing “the

nature and cost of the action” as separate from “the overall financial resources of the covered

entity” as factors to be considered in the “readily achievable” analysis). Put differently,

Defendants’ waiver does not relieve Antolini of his threshold burden to articulate a plausible

proposal for removing the accessibility barriers concerning 82-88 Fulton’s exterior.

        In short, Antolini’s proposal is “half-baked at best.” Range, 2020 WL 3034800, at *2. It

“provides virtually no information” about the plausibility of the proposal or whether its benefits

facially outweigh its costs. Id. at *6. At bottom, therefore, “his claim” that the proposal is

“readily achievable amounts to . . . ‘rank speculation.’” Id. (quoting Kreisler v. Second Ave.

Diner Corp., No. 10-CV-7592 (RJS), 2012 WL 3961304, at *8 (S.D.N.Y. Sept. 11, 2012)




                                                   8
     Case 1:19-cv-09674-JMF-KNF Document 121 Filed 07/23/21 Page 9 of 14




(Sullivan, J.), aff’d, 731 F.3d 184 (2d Cir. 2013) (per curiam)). Accordingly, summary judgment

must be and is granted to Defendants on Antolini’s ADA claim with respect to the exterior of the

property.

B. Antolini’s ADA Claims Regarding the Interior of 82-88 Fulton

       The Court turns, then, to Antolini’s argument that the stores at 82-88 Fulton contain

various accessibility barriers in violation of the ADA. At the outset, Antolini’s argument fails

for the simple reason that he fails to allege many, if not all, of these barriers in the operative

Complaint. The Complaint vaguely references the absence of “informational signage,” issues

with “[g]round and floor surfaces along accessible routes and in accessible rooms and spaces,”

and “egress” issues. Compl. ¶ 15. But these alleged defects are unrelated to the objections he

raises in his opposition papers. 4 Otherwise, the closest he comes to alleging anything with

respect to the interior of the premises is to allege, “[u]pon information and belief,” that “there are

other current violations of the ADA” at the property that can “be identified” “only upon a full

inspection.” Id. ¶ 16. Yes, the Second Circuit has suggested that a plaintiff may raise claims

regarding “subsequently-discovered ADA violations [that] relate to the plaintiff’s disability and

are located in the subject place of public accommodation.” Kreisler, 731 F.3d at 188 n.5. But

that does not relieve such a plaintiff from the basic requirement to state any and all claims in a

proper pleading. Indeed, “it is common in ADA cases for a plaintiff to amend a complaint to add

additional barriers that were not mentioned in the initial complaint.” Kreisler v. P.T.Z. Realty,



4
        In fact, some of these allegations seem to be simply copied verbatim from ADA
guidelines promulgated by the Department of Justice. Compare Compl. ¶ 15, with 28 C.F.R. pt.
36, app. D, §§ 4.3.10, 4.5.1. To the extent that the Complaint alleges ADA violations as to the
interior of 82-88 Fulton by merely “recit[ing] . . the [regulatory] language,” it is plainly “not
sufficient” to state a claim. See Omnicare, Inc. v. Laborers Dist. Council Const. Indus. Pension
Fund, 575 U.S. 175, 196 (2015).



                                                   9
     Case 1:19-cv-09674-JMF-KNF Document 121 Filed 07/23/21 Page 10 of 14




L.L.C., 318 F.R.D. 704, 705 n.1 (S.D.N.Y. 2016) (citing cases). Put simply, Antolini “may not

use his submission in opposition to summary judgment as a back door means to amend the

complaint.” Isaac v. City of New York, 701 F. Supp. 2d 477, 491 (S.D.N.Y. 2010).

       In any event, any claims that Antolini could be said to bring with respect to the interior of

82-88 Fulton fail for other reasons as well. Once again, he relies on an expert report from Chen,

completed after a site visit to the interior of the property’s occupied retail spaces. Chen’s report

lists a slew of alleged ADA accessibility issues, including (as to the occupied retail spaces):

       •   with respect to “Affina spa”: an entry door obstructed by a “temporary entry awning”;
           a raised platform used for pedicures; the public restroom, including the location of the
           door and the toilet;

       •   with respect to a Chinese restaurant: the walkway leading to the front entry door;

       •   with respect to a Russian bathhouse or spa: movement between different areas within
           the facility, which is split across different floors and only accessible by stairs;

       •   with respect to a dry cleaner: the entry door;

       •   with respect to an Indian restaurant: the entry; the rear of the restaurant; and the
           restroom.

Chen Interior Report 1-3. Chen asserts that “each” of these spaces “Is [sic] capable of being

modify [sic] to accommodate the ADA Issues [sic]. . . . Once Inside [sic] each retail space, there

are rooms to accommodate any public restroom and walkway If [sic] required.” Id. at 4.

       Antolini argues that the interior of 82-88 Fulton was “altered” within the meaning of the

ADA, thereby triggering the more rigorous requirement that the property be made accessible “to

the maximum extent feasible.” 42 U.S.C. § 12183(a)(2); Pl.’s Opp’n 4-6. 5 The more rigorous


5
        Specifically, Antolini points to modifications in 1994-95 and 2013-16, including: work
on the “‘interior structure’ (including sinks) . . . to the tune of tens of thousands of dollars”;
various projects including “wall removal,” “wall installation,” Pl.’s Opp’n 5, the installation of
ten new sinks, the installation of new toilets, the installation of ten new pedicure chairs, and the
installation of new partition walls in “waxing/ facial” rooms and in the bathrooms, ECF No. 114-
1 (“Pl.’s Sur-Reply”), at 5-6; “renovation of existing commercial” space for approximately


                                                 10
     Case 1:19-cv-09674-JMF-KNF Document 121 Filed 07/23/21 Page 11 of 14




standard, however, is not triggered by any alteration to a property writ large; the alteration and

the alleged violation must relate to the same “portions of the facility.” 42 U.S.C. § 12183(a)(2)

(emphasis added). And here, many of the alleged modifications had nothing to do with the

portions of the property with respect to which Antolini raises accessibility issues. Even where

there is a nexus between the alleged modifications and violations (for instance, the restrooms), it

is far from clear that Antolini has made a facially plausible demonstration that the modifications

amount to ADA alterations. See Kreisler, 2012 WL 3961304, at *10 (holding that the plaintiff

had failed to establish that a set of interior changes rose to the level of “alterations” because they

were “minor and superficial changes”).

       In any event, even assuming arguendo that Antolini is entitled to the more rigorous post-

alteration standard, he still fails to meet his burden of “identifying some manner in which the

alteration could be, or could have been, made ‘readily accessible [to] and usable by individuals

with disabilities.’” Roberts, 542 F.3d at 3772 (quoting 42 U.S.C. § 12183(a)(2)); cf. Rosa, 175

F. Supp. 3d at 208 (finding that the plaintiff met her burden “by suggesting ways in which the[]

deficiencies” she had identified “could be modified to permit greater accessibility”). Nowhere in

Antolini’s papers does he identify any concrete way in which the premises could be made more

readily accessible to those in wheelchairs. Although Chen makes the conclusory claim that

“each” of the retail spaces at 82-88 Fulton “Is [sic] capable of being modify [sic] to” comply

with the ADA, Chen Interior Report 4, even the most charitable reading of his report (which is,

to put it mildly, at times difficult to comprehend) reveals only two concrete suggestions: (1)

removing a “temporary entry awning” from one store, Chen Interior Report 1; and (2) expanding


$56,400, including installation of an “interior partition, flooring, drop ceiling[,] and plumbing
fixtures,” and “[r]eplac[ing]” one shop’s “[s]torefront with existing opening”; and “structural
[t]ie backs” costing $40,000, Pl.’s Opp’n 5-6; see also ECF No. 106-4, at 28.



                                                  11
     Case 1:19-cv-09674-JMF-KNF Document 121 Filed 07/23/21 Page 12 of 14




a walkway “slightly to accommodate a side approach Into [sic] each retail space,” id. at 4.

Neither of these suggestions, however, is described further. Indeed, if Chen’s proposal for the

lifts could be described as “half-baked at best,” it is fair to say that his proposals with respect to

the interior of the property did not even make it to the oven. Range, 2020 WL 3034800, at *2.

        For similar reasons, even if the Court were to analyze Antolini’s objections to the interior

of 82-88 Fulton using the standard for areas that have not been altered, as it did with respect to

his objections to the property’s exterior above, he has failed to meet his threshold burden of

articulating a plausible proposal for remediation. Even as to Chen’s two concrete suggestions,

Antolini provides “virtually no information” about the plausibility of the proposals or whether

their benefits facially outweigh their costs. Id. at *6. As to the remainder of Chen’s proposals (if

they can even be called that), Antolini falls even further short. Accordingly, to the extent that

Antolini actually alleges any ADA claims with respect to the interior of 82-88 Fulton, the Court

once again grants summary judgment to Defendants.

C. Antolini’s Claims Under the NYSHRL and the NYCHRL

        Finally, the Court dismisses Antolini’s claims pursuant to the NYSHRL and NYCHRL as

abandoned. It is well established that, “in the case of a counseled party, a court may, when

appropriate, infer from a party’s partial opposition that relevant claims or defenses that are not

defended have been abandoned.” Jackson v. Fed. Exp., 766 F.3d 189, 198 (2d Cir. 2014). That

inference is warranted here. First, while Defendants moved for summary judgment on all claims,

see ECF No. 96 (seeking “dismiss[al] [of] the complaint”), Antolini responded only as to his

claims under the ADA, see generally Pl.’s Opp’n. Second, on several occasions earlier in the

litigation, Antolini made clear that he wished to drop the NYSHRL and NYCHRL claims. See

ECF No. 91 (“Plaintiff and [counsel] are prepared to stipulate to dismissing all claims that would




                                                  12
    Case 1:19-cv-09674-JMF-KNF Document 121 Filed 07/23/21 Page 13 of 14




require a jury trial, including the [NYSHRL and NYCHRL] violation claims . . . .”); ECF No. 94

(“Plaintiff requests that [the Court] allow the embedded [NYCHRL] and [NYSHRL] violations

be dismissed so that this case may proceed to a bench trial.”); ECF No. 104-1, ¶ 4 (Antolini

declaring that “I want to drop the [NYSHRL and NYCHRL] claims and withdraw our jury

request . . . .”); Antolini Decl. ¶ 14 (“I am okay with dropping the city and state claims so that we

can have a trial sooner.”). Accordingly, the state and local claims are deemed abandoned.

                                         CONCLUSION

       For the foregoing reasons, Defendants’ motion for summary judgment is granted in full. 6

One housekeeping matter remains: Although not mentioned by either side in the summary

judgment papers, Defendants alleged in their responsive pleading a “counterclaim” for attorney’s

fees pursuant to either or both 28 U.S.C. § 1927 and 42 U.S.C. § 12205. ECF No. 12, ¶ 56. 7

Defendants may seek such an award by motion; it does not require a formal “counterclaim.”

Given the relevant standards, the Court is skeptical that an award of fees would be appropriate in

this case, notwithstanding the failure of Antolini’s claims. See, e.g., Nicholas v. Harder, 637 F.

App’x 51, 52 (2d Cir. 2016) (summary order) (describing the standard for prevailing defendants

under 42 U.S.C. § 12205 and noting that “it is very rare that victorious defendants in civil rights

cases will recover attorneys’ fees” (quoting Sista v. CDC Ixis N. Am., Inc., 445 F.3d 161, 178 (2d

Cir. 2006))); Konits v. Karahalis, 409 F. App’x 418, 423 (2d Cir. 2011) (summary order)

(“[S]anctions may be imposed pursuant to § 1927 only when there is a finding of conduct

constituting or akin to bad faith.” (cleaned up)). But the Court will reserve judgment on the

matter pending a proper motion. Any such motion shall be filed, only after Defendants have


6
       The Court need not and does not reach Defendants’ other arguments for dismissal.
7
       Defendants’ pleading misstates the relevant statute as “42 U.S.C. § 12245.” See id.



                                                 13
    Case 1:19-cv-09674-JMF-KNF Document 121 Filed 07/23/21 Page 14 of 14




conferred with counsel for Antolini, no later than August 4, 2021, supported by

contemporaneous billing records and other appropriate documentation. Any opposition would be

due within one week of any motion. No reply may be filed without leave of Court.

       The Clerk of Court is directed to terminate ECF No. 96, to enter judgment in favor of

Defendants, and to close this case.


       SO ORDERED.

Dated: July 23, 2021                             __________________________________
       New York, New York                                 JESSE M. FURMAN
                                                        United States District Judge




                                               14
